DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 9 last paragraph & page 11 1st & 2nd paragraphs, filed 02/21/2022, with respect to claims 1, 15, 29 and 41 (incorporating subject matter of originally recited claim 10) and claims 24, 36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

For claim 1, newly cited mappings of Li et al. (US 20150016312 A1)  in view of Dudda et al. (US 20160285679 A1) are used to reject newly amended claim limitations “taking action to cause a reconfiguration timer to be adjusted based on the indication to the second level of CE” as below. 
For claim 1, the combination of Li and Dudda, specifically Li discloses taking action to cause a reconfiguration timer (see page 19 first half of para. 0204; timer before a RAR has to be received; para. 0242; RAR window size; timer / window size (“reconfiguration timer”) during which a RAR has to be received in response to RA(s) at a or new CE / repetition level (next CE level in operation 1851 in fig. 18 / para. 0204 and therefore is the timer / window size “reconfiguration”) to be adjusted based on the indication to the second level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; when a UE transmits a RA preamble with a next CE / RA repetition level (i.e. “based on the indication”) a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “next level CE” corresponding to “the second level of CE”), corresponding to “cause a reconfiguration timer to be adjusted…to the second level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer). 
The above response is also valid for independent claims 15, 29 and 41, which recites similar subject matter.

Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

For claim 24, the combination of newly cited mappings of Li et al. and Dudda, specifically Li disclose wherein the at least one processor (see fig. 2; Processor 240 and para. 0056-57; UE processor) is configured to take action to cause the reconfiguration timer to be adjusted based on the level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; a transmitted RA preamble with a CE / RA repetition level has a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), which is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “level of CE”), corresponding to “cause the reconfiguration timer to be adjusted based on the level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer). 
The above response is also valid for dependent claim 36, which recites similar subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 15, 16, 18, 22, 24, 29, 30, 34, 36, 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150016312 A1) in view of Dudda et al. (US 20160285679 A1).


For claim 1, Li discloses A method for wireless communications by user equipment (UE) (see fig. 18; para. 0204 first sentence; UE method), comprising:
identifying a first level of coverage enhancement (CE) for the UE to communicate (see para. 0204, 0213; the UE starts transmitting at a beginning CE level (e.g. once it powers up) on a PRACH resource to a base station) on at least one narrowband region within a wider system bandwidth in which the UE communicates with a base station (BS) (see para. 0167 last two sentences, table 4, and para. 0169 last four sentences, 0180; the data utilizing CE (i.e. RA transmitted on PRACH with R repetition (corresponding to the CE)) transmitted by the UE may only be transmitted on a subset of frequencies (i.e. ”narrowband”) in the entire frequency domain (as in para. 0112 2nd to last sentence and 0180, which is interpreted as “wider system bandwidth”), which is indicated by the frequency index that may be used (i.e. frequency index 2 is only used out of all the available frequency / frequency indexes as in para. 0169 least sentence)
determining to move to a second level of CE (see fig. 18; 1851 / 1855; para. 0204; CE level raised);

indicating to the BS to move to the second level of CE (see para. 0204; at each higher / next CE / RA repetition level the UE transmits different amounts of repetitions indicative of a raised CE level); 

taking action to cause a reconfiguration timer (see page 19 first half of para. 0204; timer before a RAR has to be received; para. 0242; RAR window size; timer / window size (“reconfiguration timer”) during which a RAR has to be received in response to RA(s) at a or new CE / repetition level (next CE level in operation 1851 in fig. 18 / para. 0204 and therefore is the timer / window size “reconfiguration”) to be adjusted based on the indication to the second level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; when a UE transmits a RA preamble with a next CE / RA repetition level (i.e. “based on the indication”) a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “next level CE” corresponding to “the second level of CE”), corresponding to “cause a reconfiguration timer to be adjusted…to the second level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer)  

starting the reconfiguration timer upon the indicating to the BS (see fig. 18; 1853; each time the UE transmits a RA preamble to BS a timer / RAR window (para. 0242) is started to receive a response (RAR) which acknowledges the RA preamble and CE level as in para. 0204 “whether the RAR is received in time (before a certain timer expires) and indicates the transmitted RA preamble” and para. 0088); 

Li does not specifically disclose and declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer.

In analogous art, Dudda discloses and declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer (see para. 0066, 0078, 0103, 0162, 0180, 0182; if an N311, report, or HO message (“reconfiguration message”) is not received from an eNB, before the T312 timer expires (“reconfiguration timer”) then an RLF is declared).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).
	

For claim 2, the combination of Li and Dudda, specifically Li discloses each of the first and second levels of CE corresponds to a number of bundled transmissions whereby transmissions are repeated (see para. 0204; each higher CE levels is equal to a larger number of repetitions the UE puts together to send during PRACH (“bundled transmissions”) as in para. 0117, 0124, 0126, where the CE level is associated with the number of transmission repetitions).

For claim 4, combination of Li and Dudda, specifically Li discloses wherein the second level of CE is an increased level relative to the first level of CE (see fig. 18; 1853, 1855, para. 0204 the CE levels keep increasing compared to a previously used CE level throughout the loops of the method).

For claim 5, Li does not specifically disclose wherein the reconfiguration timer has a duration less than a T310 timer.
In analogous art, Dudda discloses wherein the reconfiguration timer has a duration less than a T310 timer (see para. 0065-0066; based on the T312 timer (“reconfiguration timer”) an RLF is declared, wherein T312 timer is shorter than T310 Timer).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).

For claim 8, Li does not disclose declaring the RLF when a handover command is not received before expiration of the reconfiguration timer.
In analogous art, Dudda discloses declaring the RLF when a handover command is not received before expiration of the reconfiguration timer (see para. 0078, 0103, 0181, 0182; an RLF is declared when HO message is not received within the T312 timer).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).

For claim 15, Li discloses an apparatus for wireless communications by user equipment (UE) (see fig. 2; 114), comprising: at least one processor configured to (see fig. 2; Processor 240 and para. 0056-57; UE processor).

identify a first level of coverage enhancement (CE) for the UE to communicate (see para. 0204, 0213; the UE starts transmitting at a beginning CE level (e.g. once it powers up) on a PRACH resource to a base station) on at least one narrowband region within a wider system bandwidth in which the UE communicates with a base station (BS) (see para. 0167 last two sentences, table 4, and para. 0169 last four sentences, 0180; the data utilizing CE (i.e. RA transmitted on PRACH with R repetition (corresponding to the CE)) transmitted by the UE may only be transmitted on a subset of frequencies (i.e. “narrowband”) in the entire frequency domain (as in para. 0112 2nd to last sentence and 0180, which is interpreted as “wider system bandwidth”), which is indicated by the frequency index that may be used (i.e. frequency index 2 is only used out of all the available frequency / frequency indexes as in para. 0169 least sentence)
determine to move to a second level of CE (see fig. 18; 1851 / 1855; para. 0204; CE level raised);
indicate to the BS to move to the second level of CE (see para. 0204; at each higher / next CE / RA repetition level the UE transmits different amounts of repetitions indicative of a raised CE level); 
take action to cause a reconfiguration timer (see page 19 first half of para. 0204; timer before a RAR has to be received; para. 0242; RAR window size; timer / window size (“reconfiguration timer”) during which a RAR has to be received in response to RA(s) at a or new CE / repetition level (next CE level in operation 1851 in fig. 18 / para. 0204 and therefore is the timer / window size “reconfiguration”) to be adjusted based on the indication to the second level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; when a UE transmits a RA preamble with a next CE / RA repetition level (i.e. “based on the indication”) a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “next level CE” corresponding to “the second level of CE”), corresponding to “cause a reconfiguration timer to be adjusted…to the second level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer);
start the reconfiguration timer upon the indicating to the BS (see fig. 18; 1853; each time the UE transmits a RA preamble to BS a timer / RAR window (para. 0242) is started to receive a response (RAR) which acknowledges the RA preamble and CE level as in para. 0204 “whether the RAR is received in time (before a certain timer expires) and indicates the transmitted RA preamble” and para. 0088); and

a memory coupled with the at least one processor (see fig. 6; 240, 260, 262; para. 0057-0058; processor and memory, which are connected, storing applications 262 of UE for implementing method).

Li does not specifically disclose declare a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer.

In analogous art, Dudda discloses and declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer (see para. 0066, 0078, 0103, 0162, 0180, 0182; if an N311, report, or HO message (“reconfiguration message”) is not received from an eNB, before the T312 timer expires (“reconfiguration timer”) then an RLF is declared).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

For claim 22, Li does not specifically disclose wherein the at least one processor is configured to declare the RLF when a handover command is not received before expiration of the reconfiguration timer.
In analogous art, Dudda discloses wherein the at least one processor (see fig. 13 and para. 0158; processor 1305) is configured to declare the RLF when a handover command is not received before expiration of the reconfiguration timer (see para. 0078, 0103, 0181, 0182; an RLF is declared when HO message is not received within the T312 timer).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).


For claim 24, the combination of Li and Dudda, specifically Li disclose wherein the at least one processor (see fig. 2; Processor 240 and para. 0056-57; UE processor) is configured to take action to cause the reconfiguration timer to be adjusted based on the level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; a transmitted RA preamble with a CE / RA repetition level has a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), which is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “level of CE”), corresponding to “cause the reconfiguration timer to be adjusted based on the level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer).


For claim 29, Li discloses an apparatus for wireless communications by user equipment (UE), comprising: (see fig. 2; UE 114 as in para. 0054), comprising:
means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for identifying a first level of coverage enhancement (CE) for the UE to communicate (see para. 0204, 0213; the UE starts transmitting at a beginning CE level (e.g. once it powers up) on a PRACH resource to a base station) on at least one narrowband region within a wider system bandwidth in which the UE communicates with a base station (BS) (see para. 0167 last two sentences, table 4, and para. 0169 last four sentences, 0180; the data utilizing CE (i.e. RA transmitted on PRACH with R repetition (corresponding to the CE)) transmitted by the UE may only be transmitted on a subset of frequencies (i.e. “narrowband”) in the entire frequency domain (as in para. 0112 2nd to last sentence and 0180, which is interpreted as “wider system bandwidth”), which is indicated by the frequency index that may be used (i.e. frequency index 2 is only used out of all the available frequency / frequency indexes as in para. 0169 least sentence)
means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for determining to move to a second level of CE (see fig. 18; 1851 / 1855; para. 0204; CE level raised);
means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for indicating to the BS to move to the second level of CE (see para. 0204; at each higher CE level the UE transmits different amounts of repetitions indicative of a raised CE level); 

means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for taking action to cause a reconfiguration timer (see page 19 first half of para. 0204; timer before a RAR has to be received; para. 0242; RAR window size; timer / window size (“reconfiguration timer”) during which a RAR has to be received in response to RA(s) at a or new CE / repetition level (next CE level in operation 1851 in fig. 18 / para. 0204 and therefore is the timer / window size “reconfiguration”) to be adjusted based on the indication to the second level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; when a UE transmits a RA preamble with a next CE / RA repetition level (i.e. “based on the indication”) a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “next level CE” corresponding to “the second level of CE”), corresponding to “cause a reconfiguration timer to be adjusted…to the second level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer);

means (see fig. 6; 240, 260; para. 0057-0058; processor and memory of UE) for starting a reconfiguration timer upon the indicating to the BS (see fig. 18; 1853; each time the UE transmits a RA preamble to BS a timer / RAR window (para. 0242) is started to receive a response (RAR) which acknowledges the RA preamble and CE level as in para. 0204 “whether the RAR is received in time (before a certain timer expires) and indicates the transmitted RA preamble” and para. 0088); and

Li does not specifically disclose means for declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer.

In analogous art, Dudda discloses means (see fig. 13 and para. 0158; processor 1305) for declaring a radio link failure (RLF) when a reconfiguration message is not received from the BS before expiration of the reconfiguration timer (see para. 0066, 0078, 0103, 0162, 0180, 0182; if an N311, report, or HO message (“reconfiguration message”) is not received from an eNB, before the T312 timer expires (“reconfiguration timer”) then an RLF is declared).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 2.


For claim 34, Li does not specifically disclose means for declaring the RLF when a handover command is not received before expiration of the reconfiguration timer.
In analogous art, Dudda discloses means (see fig. 13 and para. 0158; processor 1305) for declaring the RLF when a handover command is not received before expiration of the reconfiguration timer (see para. 0078, 0103, 0181, 0182; an RLF is declared when HO message is not received within the T312 timer).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Li by using the above recited features, as taught by Dudda, in order to provide improved robustness of mobility functions in a cellular network, in particular robustness of handovers thereby providing continuing service to network customers (see Dudda sections 0016-17).


For claim 36, the combination of Li and Dudda, specifically Li disclose means (see fig. 2; Processor 240 and para. 0056-57; UE processor) for taking action to cause the reconfiguration timer to be adjusted based on the level of CE (see steps 1851, 1853 in fig. 18 and para. 0204; a transmitted RA preamble with a CE / RA repetition level has a RAR timer / window size (RAR has to be received in response to the RA, corresponding to “reconfiguration timer”), which is started with a RAR window size (i.e. timer), that is different / changed (based on mapping as in para. 0242) to the RA repetitions / CE levels used at that point (i.e. “level of CE”), corresponding to “cause the reconfiguration timer to be adjusted based on the level of CE”); in other words, each CE / RA repetition level has a different RAR window size / timer).


Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Li discloses A non-transitory computer-readable medium for wireless communication by a user equipment (UE), wherein the non-transitory computer-readable medium comprises instructions for (see fig. 6; 240, 260, 262; para. 0057-0058; processor and memory storing applications 262 of UE for implementing method):



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Zhang; Xiangdong et al.	US 20160157271 A1	Method for Randomly Accessing Network, Terminal, and Base Station
WANG; Renqiu et al.	US 20170026863 A1	CONFIGURABLE MEASUREMENT GAP AND WINDOW FOR MACHINE TYPE COMMUNICATIONS
LEE; Jaewook et al.	US 20180063722 A1	METHOD AND DEVICE FOR APPLYING VALUE ON BASIS OF COVERAGE EXTENSION LEVEL
YOU; Hyangsun et al.	US 20180205512 A1	METHOD AND USER EQUIPMENT FOR RECEIVING DOWNLINK SIGNAL, AND METHOD AND BASE STATION FOR TRANSMITTING DOWNLINK SIGNAL


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Thursday and Friday of first week/ Monday and Tuesday of second week 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                               

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413